In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00166-CR
                               NO. 09-18-00167-CR
                               NO. 09-18-00168-CR
                               NO. 09-18-00169-CR
                               NO. 09-18-00170-CR
                               NO. 09-18-00171-CR
                               NO. 09-18-00172-CR
                            ____________________

                    EX PARTE JUAN MANUEL CORONA


                 On Appeal from the 221st District Court
                        Montgomery County, Texas
    Trial Cause Nos. 18-01-00151-CR, 18-01-00394-CR, 18-01-00395-CR,
   18-01-00713-CR, 18-01-00714-CR, 18-01-01000-CR, & 18-02-01458-CR


                           MEMORANDUM OPINION

      Appellant Juan Manuel Corona appeals the trial court’s denial of his pretrial

habeas corpus applications requesting bail reduction in seven cases. We affirm.

                                     Background

      On March 27, 2018, a grand jury indicted Juan Manuel Corona on seven

counts: four counts of sexual assault of a child for offenses against two children; one


                                          1
count of aggravated sexual assault of a child; one count of sexual assault; and one

count of sexual performance by a child. The indictments alleged offenses occurring

as early as November of 2003 and as recently as January of 2018. Bond was set at

$100,000 for four of the charges, at $75,000 for two of the charges, and at $50,000

for another charge.

      On April 2, 2018, in each case, Corona filed an Application for Writ of Habeas

Corpus requesting a reduction of his bail. In his applications, Corona argued that his

current bond was excessive, oppressive, and beyond his financial means. Corona

requested the trial court “reduce the amount of bond to a reasonable amount[.]” The

trial court held a hearing on Corona’s applications. The trial court signed orders

denying bond reduction in two cases, reducing bond from $75,000 to $60,000 in two

cases, and reducing bond from $100,000 to $60,000 in three cases. Corona appealed.

                              Evidence at the Hearing

      Corona’s mother testified at the hearing that she lives in Hondo, Texas, and

that if Corona were released on bond, he would live with his father in Hondo. She

explained that Corona had recently sold his house in The Woodlands, and he has no

money, stocks, bonds, or vehicles. His mother testified that Corona is a certified

mechanic, but that he has not worked since he has been in jail. His mother further

explained that she and Corona’s father had about $12,000 they could use to post


                                          2
bond. Corona’s mother also explained that she has a four-year-old adopted son.

According to Corona’s mother, Corona has kidney failure for which he receives

treatment, his condition has worsened since he was incarcerated, and he is no longer

eligible for disability benefits due to his incarceration. His mother also testified that

he would appear at every hearing and would comply with all the conditions of bond

placed upon him if released.

      Corona’s father testified that he lives in Hondo, Texas, with his sister and his

other son, and that, if released on bond, Corona would live with him. Corona’s father

explained that there are no children living in his home.

      A health services administrator for the jail provided medical records for

Corona and testified that a person may receive medical care, including dialysis,

while in jail. She also testified that she was aware that Corona is on dialysis.

      The State explained that some of the charges against Corona were based on

victim reports that Corona videotaped at least two children, had digitally penetrated

two children, and had forced intercourse with a third victim. The State explained that

Corona’s conduct was “ongoing” and that “he is forcefully holding these children

down while they are doing these acts, even when they are fighting back.”

      Corona requested that the $100,000 bonds be reduced to $20,000, that the

$75,000 bonds be reduced to $15,000, and that the $50,000 bond be reduced to


                                           3
$10,000 – for a total of $120,000 for all seven counts. Corona’s attorney explained

that $12,000 represented the amount Corona gained from the sale of his home. At

the conclusion of the bail reduction hearing, the court explained as follows:

      . . . I am willing to lower all of the sexual assaults to $60,000 . . . . The
      rest of them I am leaving the same at this time. The ag sexual assault is
      still 100; the sexual performance is still 50.

                       Review of Trial Court’s Setting of Bail

      We have jurisdiction over an appeal from a trial court’s merit-based denial of

habeas proceedings. See Ex parte Hargett, 819 S.W.2d 866, 868-69 (Tex. Crim.

App. 1991). We review the denial of an application for writ of habeas corpus under

an abuse of discretion standard. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim.

App. 2006); Ex parte Klem, 269 S.W.3d 711, 718 (Tex. App.—Beaumont 2008, pet.

ref’d). We consider the entire record and review the facts in the light most favorable

to the trial court’s ruling. Kniatt, 206 S.W.3d at 664; Klem, 269 S.W.3d at 718. We

afford almost total deference to the trial court’s determination of historical facts

supported by the record, especially findings that are based on an evaluation of

credibility and demeanor. Klem, 269 S.W.3d at 718. We afford the same deference

to the trial court’s rulings on the application of the law to fact questions when the

resolution of those questions turns on an evaluation of credibility and demeanor. Id.




                                           4
If the trial court’s resolution of the ultimate issues turns on an application of legal

standards, we review the determination de novo. Id.

      Similarly, we review a trial court’s ruling on the setting of bail under an abuse

of discretion standard of review. See Tex. Code Crim. Proc. Ann. art. 17.15 (West

2015) (affording a trial court discretion to set bail); Ex parte Rubac, 611 S.W.2d
848, 850 (Tex. Crim. App. [Panel Op.] 1981). The defendant has the burden to show

the bail set by the trial court is excessive. Ex parte Rodriguez, 595 S.W.2d 549, 550

(Tex. Crim. App. [Panel Op.] 1980). The trial court’s ruling will not be disturbed if

it is within the zone of reasonable disagreement. Clemons v. State, 220 S.W.3d 176,

178 (Tex. App.—Eastland 2007, no pet.) (citing Montgomery v. State, 810 S.W.2d
372, 391 (Tex. Crim. App. 1991) (op. on reh’g)).

      An appearance bond secures the presence of a defendant in court for trial. Ex

parte Rodriguez, 595 S.W.2d at 550. The United States and Texas Constitutions

prohibit excessive bail. U.S. Const. amends. VIII, XIV; Tex. Const. art. I, §§ 11, 13;

Ex parte Sabur-Smith, 73 S.W.3d 436, 439 (Tex. App.—Houston [1st Dist.] 2002,

no pet.) (The right to reasonable bail is protected by the United States and Texas

Constitutions.). The trial court should set bail sufficient to provide reasonable

assurance the defendant will appear at trial, but not so high as to be oppressive. See

Tex. Code Crim. Proc. Ann. art. 17.15(1), (2); Ex parte Ivey, 594 S.W.2d 98, 99


                                          5
(Tex. Crim. App. 1980). Bail is excessive if it is “set in an amount greater than [what]

is reasonably necessary to satisfy the government’s legitimate interests.” Ex parte

Beard, 92 S.W.3d 566, 573 (Tex. App.—Austin 2002, pet. ref’d) (citing United

States v. Salerno, 481 U.S. 739, 753-54 (1987)). When setting the amount of bail,

the trial court weighs the State’s interest in assuring the defendant’s appearance at

trial against the defendant’s presumption of innocence. Id. The amount of bail may

be deemed oppressive when the trial court sets the bail at an amount “for the express

purpose of forcing [a defendant] to remain incarcerated[.]” Ex parte Harris, 733
S.W.2d 712, 714 (Tex. App.—Austin 1987, no pet.).

      To determine whether the trial court abused its discretion, we consider the

rules found in article 17.15 of the Code of Criminal Procedure as well as the factors

set out in Rubac. See Tex. Code Crim. Proc. Ann. art. 17.15; Ex parte Rubac, 611
S.W.2d at 849-50. The Texas Legislature has imposed the following statutory

requirements:

      1. The bail shall be sufficiently high to give reasonable assurance that
      the undertaking will be complied with.

      2. The power to require bail is not to be so used as to make it an
      instrument of oppression.

      3. The nature of the offense and the circumstances under which it was
      committed are to be considered.



                                           6
      4. The ability to make bail is to be regarded, and proof may be taken
      upon this point.

      5. The future safety of a victim of the alleged offense and the
      community shall be considered.

Tex. Code Crim. Proc. Ann. art. 17.15.

      When setting the amount of bail, the trial court may also give consideration to

such factors as (1) the accused’s work record; (2) the accused’s family and

community ties; (3) the accused’s length of residency; (4) the accused’s prior

criminal record; (5) the accused’s conformity with previous bond conditions; (6) the

existence of other outstanding bonds, if any; and (7) aggravating circumstances

alleged to have been involved in the charged offense. See Maldonado v. State, 999
S.W.2d 91, 93 (Tex. App.—Houston [14th Dist.] 1999, pet. ref’d) (citing Ex parte

Rubac, 611 S.W.2d at 849-50).

                                     Analysis

      In a single issue, Corona argues that the trial court “failed to weigh the []

presumption of innocence” when setting bail, that he and his family are unable to

post a bond at the current level, and that Corona’s medical condition “is making it

impractical to maintain his health while incarcerated and he fears he will be unable

to live long enough to defend himself in court.”




                                         7
      Here, Appellant is charged with seven felonies involving sexual assault, of

which six are offenses against children. The charge of aggravated sexual assault of

a child is a first-degree felony punishable by confinement up to ninety-nine years or

for life. See Tex. Penal Code Ann. §§ 12.32(a) (West 2011), 22.021(a) (West Supp.

2017). The charged offenses span a timeframe from 2003 to 2018. We conclude that

the nature of the offenses, the possible punishment, and the safety of the community

weigh against reduction in bail. See Ex parte Dupuy, 498 S.W.3d 220, 230 (Tex.

App.—Houston [14th Dist.] 2016, no pet.) (“The primary factors to be considered

in assessing the reasonableness of bail are the nature of the offenses and the

punishments that may be imposed.”) (citing Ex parte Rubac, 611 S.W.2d at 849);

see also Tex. Code Crim. Proc. Ann. art. 17.15. 1

      Appellant did not testify concerning his ability to make bond. His mother

testified that she would be able to afford a $120,000 bond. While ability to make bail



      1
         See also, e.g., Ex parte Bennett, No. 2-07-175-CR, 2007 Tex. App. LEXIS
8292, at **1, 11-12 (Tex. App.—Fort Worth Oct. 18, 2007, no pet.) (mem. op., not
designated for publication) (bail totaling $600,000 for three counts of aggravated
sexual assault of a child not excessive); Ex parte Ochoa, Nos. 01-04-00238-CR, 01-
04-00239-CR & 01-04-00240-CR, 2004 Tex. App. LEXIS 5817, at **1, 9-10 (Tex.
App.—Houston [1st Dist.] July 1, 2004, pet. ref’d) (mem. op., not designated for
publication) (total of $300,000 in bail for three counts of indecency with a child not
excessive); Clemons v. State, 220 S.W.3d 176, 179 (Tex. App.—Eastland 2007, no
pet.) (total of $400,000 in bail appropriate for two counts of indecency with a child
and two counts of aggravated sexual assault of a child).

                                          8
is a factor to be considered, ability alone, even indigency, does not control the

amount of bail. See Ex parte Hulin, 31 S.W.3d 754, 761 (Tex. App.—Houston [1st

Dist.] 2000, no pet.) (citing Ex parte Penagos, 810 S.W.2d 796, 798 (Tex. App.—

Houston [1st Dist.] 1991, no pet.)). For a defendant to show that he is unable to make

bail, he must generally show that his funds and his family’s funds have been

exhausted. Ex parte Willman, 695 S.W.2d 752, 754 (Tex. App.—Houston [1st Dist.]

1985, no pet.) (citing Ex parte Dueitt, 529 S.W.2d 531, 532 (Tex. Crim. App. 1975)).

Unless a defendant has shown that his funds have been exhausted, he must usually

show that he made an unsuccessful effort to furnish bail before bail can be

determined excessive. Id. Here, Corona did not provide any evidence showing that

he had made any efforts to secure a bond. See id.; Clemons, 220 S.W.3d at 179

(upholding bonds totaling $400,000 where defendant was charged with four sex

offenses against children in part because defendant presented no evidence he had

personally attempted to secure a bond). On this record, the trial court would not have

erred in concluding that Corona failed to make such a showing.

      Appellant’s mother and father testified that Corona would live with his father

in Hondo, Texas, if Corona was released on bond. Corona’s mother testified that

Corona is not employed and that he has sold his home in The Woodlands. The trial

court would not have erred in concluding that the record does not support a


                                          9
conclusion that Corona has strong ties to the community. See O’Neill v. State, 635
S.W.2d 166 (Tex. App.—Houston [1st Dist.] 1982, no pet.) (affirming bond in the

amount of $100,000 for a first-degree felony of aggravated sexual abuse of a child

in part because the defendant had lived in the county for only five months and had

no family ties).

      As to Appellant’s argument that the trial court failed to give due consideration

to the presumption of innocence, Appellant does not provide supporting citations to

the record. See Tex. R. App. P. 38.1(i). We note that, at the hearing, the trial court

asked the State, “May I have some brief probable cause?” In response, counsel for

the State provided an explanation of the offenses charged. The trial court could have

reasonably regarded the State’s explanation as relevant to the nature of the offenses

charged, and the record does not support Appellant’s argument that the trial court

did not duly consider the presumption of innocence.

      With respect to Appellant’s argument that his “condition is making it

impractical to maintain his health while incarcerated[,]” Appellant fails to cite to any

legal authority indicating that his health treatment justifies a reduction in his bail.

See id. In his appellate brief, Appellant cites to a document admitted at the hearing

titled “Refusal of Clinical Services” that indicates Corona refused certain medication

on February 4, 2018. The cite to the record provided by Corona does not support his


                                          10
argument. Rather, according to the record before us, a health services administrator

testified at the hearing that persons in custody at the jail are able to receive medical

care, including dialysis. We cannot say that the trial court abused its discretion or

that any health concern of Corona’s outweighs the article 17.15 and Rubac factors.

Tex. Code Crim. Proc. Ann. art. 17.15; Ex parte Rubac, 611 S.W.2d at 849-50.

      On this record, Appellant has not met his burden to demonstrate that the bail

fixed by the trial court is excessive. Based on the evidence before the trial court in

this case, the trial court reasonably could have concluded that the amount of each

bond for each of the alleged offenses was justified by the nature of the offenses, the

potentially lengthy sentences, and Corona’s lack of strong ties to the community.

See Ex parte Rubac, 611 S.W.2d at 849. Furthermore, the evidence does not support

a conclusion that Corona had exhausted his funds in an effort to furnish bail. See

Willman, 695 S.W.2d at 754. We conclude the trial court did not abuse its discretion

in setting bonds in the total amount of $475,000 for the seven offenses for which

Corona is charged and in refusing to reduce the bonds further. See Tex. Code Crim.

Proc. Ann. art. 17.15; Ex parte Rubac, 611 S.W.2d at 849-50. We overrule

Appellant’s issue and affirm the trial court’s orders.

      AFFIRMED.
                                                      _________________________
                                                         LEANNE JOHNSON
                                                               Justice

                                          11
Submitted on July 9, 2018
Opinion Delivered September 26, 2018
Do Not Publish

Before McKeithen, C.J., Horton, and Johnson, JJ.




                                       12